Citation Nr: 1732332	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-18 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this case was subsequently transferred to the VARO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

In his July 2012 notice of disagreement (NOD), the Veteran requested a local hearing with a decision review officer (DRO).  In March 2013, the Veteran was scheduled to appear for a DRO hearing at the RO.  However, he failed to appear at the scheduled hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a current cardiovascular disability that is related to his active service.  In this regard, he has stated that he began to experience heart problems in early 1988, and that at the time, he found himself gasping for air during physical training.  He has also stated that at the time, he thought he just overworked himself or was having a reaction to something he ingested, so he "never went to medical for it."  See July 2017 Informal Hearing Presentation; June 2013 NOD.

VA and private treatment records show various diagnoses of current cardiovascular disorders, to include hypertension, cardiomyopathy, congestive heart failure, and coronary artery disease.  Service treatment records show elevated blood pressure readings.  In addition, they show that the Veteran had an abnormal electrocardiogram (ECG) in November 1993.

In connection with the Veteran's claim, in March 2013, a VA medical opinion was obtained, in which the providing VA physician opined that there was no evidence that the Veteran's current diagnosis of hypertension was incurred in or caused by his service.  He reasoned that the Veteran had only two episodes of elevated systolic blood pressure, both when he was seen acutely for pain and neither confirmed, and that there was no other evidence of high blood pressure, or trauma, disease and injury which could have later caused secondary hypertension.  He also reasoned that the Veteran's service separation examination report noted a low blood pressure, that the Veteran did not have a diagnosis of hypertension while in service, and that hypertension was not diagnosed until many years after separation from service.  The examiner opined that it was less likely than not that the Veteran's current diagnosis of hypertension was incurred in or caused by his service.

However, as noted above, VA and private treatment records contain other diagnoses of current cardiovascular disorders, other than hypertension, and the March 2013 VA opinion does not address the relationship of these other current cardiovascular disorders, such as cardiomyopathy, congestive heart failure and coronary artery disease, with service, if any.  Also, it does not appear that the opinion considered the Veteran's abnormal ECG in November 1993.  In addition, the opinion does not discuss whether the Veteran's in-service subjective complaints of gasping for air were symptomatic of any of his currently diagnosed heart disorders.  In this regard, the Board notes that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).  Moreover, lay statements can provide sufficient evidence upon which to base a positive nexus opinion if a physician concludes that the current disability is due to a disease that had its onset in or is related to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In addition, certain chronic diseases, including cardiovascular-renal diseases, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  
Consequently, the Board finds that the March 2013 VA opinion is inadequate to determine whether the Veteran's claimed cardiovascular disability was incurred in or is related to service.  Given the complex nature of the medical question involved, the Board finds that an additional medical opinion by an appropriate specialist physician is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until February 2016.  To ensure that the record is complete, records dated since February 2016, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since February 2016, if any.

2.  Obtain an opinion from an appropriate specialist physician, as to the nature and etiology of the Veteran's current cardiovascular disorders.  The claims file must be sent to the designated physician for review.

The physician should first identify all current (since approximately January 2012, the date of the filing of the Veteran's claim) cardiovascular disorders, to include hypertension, cardiomyopathy, congestive heart failure, and coronary artery disease.

Then, for each current cardiovascular disorder, the physician should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is related to service, to include the Veteran's elevated blood pressure readings in service, his November 1993 abnormal ECG, and his claimed heart problems (i.e., gasping for air) experienced in service.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  The absence of contemporaneous medical evidence should not be a basis for the opinion.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




